DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on October 27, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Arguments
Concerning the “Rejection under 35 U.S.C. §103: Maguire, Belden, and Malewicz” and “Rejection under 35 U.S.C. §103: Dependent Claims” sections on pages 6-10 of the Applicant’s Response filed on October 27, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noriega et al. (US 2005/0119615, hereinafter Noriega).
Concerning claim 1, the Noriega et al. prior art reference teaches an elongate member, which may be interpreted as a delivery cable (Figures 1-3; 10), for delivering a medical device (Figure 1; 24, cutting distal tip may be interpreted as a medical device), the delivery cable comprising: a flexible inner core (Figure 1 & 3A; 22); an outer coil coaxial with and surrounding at least a portion of the flexible inner core (Figure 3 & 3A; 36), wherein the flexible inner core is rotatable within and relative to the outer coil ([¶ 0076], inner core 22 is rotatable | [¶ 0106], inner core 22 is made of flexible material); and a pull wire disposed between the flexible inner core and the outer coil (Figure 3; 42), the pull wire configured to deflect a distal deflectable portion of the delivery cable upon manipulation thereof ([¶ 0082]).
Concerning claim 2, the Noriega reference teaches the delivery cable of claim 1, wherein the pull wire is coupled to the outer coil ([¶ 0082], pull wire is soldered or connected to the distal end of coil tip 36).
Concerning claim 9, the Noriega et al. prior art reference teaches a delivery device (Figures 1-3; 10), for delivering a medical device (Figure 1; 24, cutting distal tip may be interpreted as a medical device), the delivery device comprising: an outer sheath (Figures 22B-E; 98, catheter may be interpreted as outer sheath); and a delivery cable positioned within the outer sheath and movable along a longitudinal axis with respect to the outer sheath (Figures 1-3 & 22C-E; 14), the delivery cable comprising: a flexible inner core (Figure 1 & 3A; 22); an outer coil coaxial with and surrounding at least a portion of the flexible inner core (Figure 3 & 3A; 36), wherein the flexible inner core is rotatable within and relative to the outer coil ([¶ 0076], inner core 22 is rotatable | [¶ 0106], inner core 22 is made of flexible material); and a pull wire disposed between the flexible inner core and the outer coil (Figure 3; 42), the pull wire configured to deflect a distal deflectable portion of the delivery cable upon manipulation thereof ([¶ 0082]).
Concerning claim 10, the Noriega reference teaches the delivery device of claim 9, further comprising a handle assembly coupled to a proximal end of the delivery cable (Figure 1; 12), wherein the handle assembly comprises a deflection control coupled to a proximal end of the pull wire, wherein manipulation of the deflection control increases tension in the pull wire to deflect the distal deflectable portion of the delivery cable ([¶ 0077], actuator attached to handle 12 to control deflection of a distal portion of elongate member | [¶ 0092], when the pull wire is moved proximally, the distal tip deflects, therein teaching that the actuator will increase tension in the pull wire by moving it proximally while the distal end is fixed in place).
Concerning claim 14, the Noriega reference teaches a method of manufacturing an elongate member, which may be interpreted as a delivery cable (Figures 1-3; 10), the method comprising: providing a flexible inner core (Figure 1 & 3A; 22); inserting the flexible inner core at least partially into an outer coil such that the flexible inner core is coaxial with the outer coil core (Figure 3 & 3A; 36), wherein the flexible inner core is rotatable within and relative to the outer coil ([¶ 0076], inner core 22 is rotatable | [¶ 0106], inner core 22 is made of flexible material); inserting a pull wire between the flexible core and the outer coil (Figure 3A; 42); and coupling the pull wire to the outer coil ([¶ 0082], pull wire is soldered or connected to the distal end of coil tip 36).
Concerning claim 20, the Noriega reference teaches the method of claim 14, further comprising: coupling a handle assembly to a proximal end of the delivery cable (Figure 1; 12), wherein the handle assembly includes a deflection control; and coupling a proximal end of the pull wire to the deflection control ([¶ 0077], actuator attached to handle 12 to control deflection of a distal portion of elongate member).

Allowable Subject Matter
Claims 3-8, 11-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/1/2022